Anderson, J.,
delivered the opinion of the court.
The appellant, Eugene Jenkins, a negro was convicted in the circuit court of Pike county of carrying, concealed about his person, a pistol, and appeals to this court. Brewer and Thompson, one a deputy sheriff and the other a constable, conceiving’ that the appellant had a pistol concealed on his person, undertook to search him, when he fled. As he was fleeing, one of the officers shot at and missed him. The appellant ran about two hundred and fifty yards and stopped. These officers then went to him, and found that he had no pistol about his person, but found one over in the field where he stopped after being shot at. One of the officers struck him about the face with his pistol, causing a wound which bled freely. Appellant then confessed that when first approached by these officers, before he fled, he had the pistol, which was found in the field, concealed in his overalls, and had thrown it over there. They arrested and took him to the house of Mr. Walker, and turned him over into his custody for a little while. While so in the custody of Walker,' only a few minutes after having made the confession to the officers, the appellant made the same confession to Walker. There was a trial before a justice of the peace.. The appellant pleaded guilty. He then took an appeal to the circuit court, where he was tried and convicted. On the trial in the circuit court *721the only testimony against him was that of Walker as to the confession made to him-by appellant, and the testimony of other witnesses that they were present at the trial before the justice of the peace and appellant there pleaded guilty to the charge. There was no testimony whatever, by any witness, that the appellant had concealed about his person a pistol; his conviction being alone on the confession and plea of guilty referred to.
It is contended that the corpus delicti was not proven, and therefore the court erred in admitting in evidence the confessions made by the appellant. The corpus delicti must he proven by evidence aliunde the confessions of the accused. Stanley v. State, 82 Miss. 498, 34 South. 360; Jenkins v. State, 41 Miss. 582; Bishop’s New Criminal Law and Procedure, 1058. In Heard v. State, 59 Miss. 545, the accused was charged with the larceny of a pocketbook. The owner was seeking it, and, suspecting the accused, had him arrested. “Just as the arrest took place, he was observed to throw away a pocketbook, which was immediately identified, in his presence, by Nash (the owner) as his lost property, and Nash’s assertion to that effect was not denied by the accused. ’ ’ After-wards the accused, before the committing court, voluntarily confessed his guilt. The court held that these facts sufficiently proved the corpus delicti, stating the principle thus: “Where there has been a confession by the accused, much slighter proof is required to establish the corpus delicti than would be necessary where the state must make out the entire case, unaided by the confession. Any corroborative proof in such a case will- he held sufficient which satisfies the mind that it is a real, and not an imaginary, crime which the accused has confessed. . . . Here there is no proof whatever (except the confessions of the appellant) to show that he had a pistol concealed, that he threw the pistol over in the field, where it was found, or that he bad bad it in bis possession, unless it may be said that his flight when *722about to be searched, and his proximity to the pistol, found near where he stopped, is sufficient evidence of the corpus delicti. To so hold would be, in our judgment, a marked extension of the principle declared in the Heard case, and the laying down of a mischievous precedent.
The plea of guilty entered by the appellant in the trial before the justice of the peace was entitled to no more weight in establishing the corpus delicti than the extrajudicial confession testified to by the witness Walker. By section 87, Code 1906, persons convicted of criminal offenses are given the right of appeal to the'circuit court, where there is a trial de novo. It is held in Niblett v. State, 75 Miss. 105, 21 South. 799, that a person pleading guilty to a criminal offense before a justice of the peace is not barred from appealing to the circuit court. On the trial in the circuit court the state may introduce the record of the justice of the peace, showing the plea of guilty, as testimony tending to establish the guilt of the defendant. Such record, however, is not conclusive of guilt. The defendant may contest it after having pleaded not guilty. It is a mere confession of guilt, and, like any other confession, is not sufficient alone to prove the body of the crime. There must be other testimony tending to establish that the crime has been committed, in order to make competent the confessions of the aocused, made either by a plea of guilty before a justice of the peace or otherwise.
It follows from these views that, on the testimony in this record, the court below should have instructed the jury to return a verdict for the appellant.

Reversed and remanded.